Citation Nr: 0018518	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a written statement in April 2000, the veteran described 
ongoing problems with dizziness, headaches, bedwetting, 
muscle spasms, twitching, and vision problems, as a result of 
inservice injuries.  The Board construes these assertions as 
giving rise to issues of increased ratings for service-
connected residuals of a concussion and psychosocial reaction 
manifested by headaches; whether new and material evidence 
has been submitted to reopen a claim for service connection 
for dizziness; and service connection for bedwetting, 
twitching and vision problems.  These matters are referred to 
the RO for appropriate action.


REMAND

The veteran seeks a compensable rating for bilateral hearing 
loss.  He contends that the condition is severely disabling.

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Under 
the facts of this case, the amendment made changes to the 
method of determining the percentage evaluation for hearing 
impairment.  The amended regulations include two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under section 4.85, because the speech discrimination test 
may not reflect the severity of communicative functioning 
these veterans experience.  64 Fed. Reg. 25202, 25203 
(codified at 38 C.F.R. § 4.86 (1999)).  The current evidence 
demonstrates that the veteran's hearing loss in one ear may 
be one of these exceptional patterns of hearing impairment.  
Under the new regulations only, these exceptional patterns of 
hearing loss require use of Table VIa rather than Table VI, 
with additional adjustments possible.  See 38 C.F.R. 
§ 4.86(a),(b) (1999).  This new regulation may be more 
favorable to the veteran's claim than the regulations in 
effect prior to June 1999. 

Also, under both the old and new regulations, the use of 
speech discrimination scores may be found inappropriate by a 
VA physician, so that Table VIa rather than Table VI is for 
application, but only the Chief of the Audiology Clinic 
(under the old regulations) or the examiner (under the new 
regulations) may make such a determination.  See 38 C.F.R. 
§ 4.85 (both old and new versions).

The Court of Appeals for Veterans Claims has held that the 
effective date rule, 38 U.S.C.A. § 5110(g), prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997);  see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence the new regulations may only be 
applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.

In the present case, the RO has considered the veteran's 
claims only under old regulations, and the old and new 
applicable schedular criteria are not substantively 
equivalent for purposes of adjudication of the veteran's 
claim.  There may be prejudice to the veteran in adjudication 
of the case by the Board under the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
bilateral hearing loss since June 1998.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.

2.  Then, the RO should arrange for a VA 
audiological examination of the veteran 
to determine the extent of the service-
connected bilateral hearing loss.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should provide an opinion on the 
impact of the veteran's bilateral hearing 
loss on his ability to work or perform 
routine tasks.

The examiner should consider whether 
under 38 C.F.R. §§ 4.85 (new and old 
regulations) and 4.86 (new regulations), 
application of Table VIa or Table VI 
would be more appropriate.  The examiner 
should consider whether Table VIa would 
be more appropriate in light of the 
pattern of hearing loss demonstrated, 
language difficulties, inconsistent 
speech discrimination scores, or other 
factors the examiner may consider 
relevant.  See 38 C.F.R. § 4.85, new and 
old regulations; 38 C.F.R. § 4.86, new 
regulations.
 
Also, the Chief of the Audiology Clinic 
should review the audiological 
examination results of record and 
determine whether these results might 
warrant application of Table VIa rather 
than Table VI in evaluating the veteran's 
hearing loss disability.  A review of the 
speech discrimination results over time 
should be conducted for the same purpose.

Those physicians reviewing the veteran's 
test results are advised that the veteran 
is service-connected for residuals of a 
concussion and psychophysiological 
reaction manifested by headaches, and are 
referred to the claims file for more 
specific details.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of an increased 
rating for bilateral hearing loss, under 
both the old and new regulations 
pertaining to evaluation of bilateral 
hearing loss.  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is denied, then the appellant 
and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



